Citation Nr: 0401625	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  99-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served honorably on active duty in the United 
States Army from November 1956 to November 1958, when he was 
transferred to the Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
bilateral acquired pes planus, claimed as fallen arches, and 
for tinnitus.  During the course of these claims, the 
claimant further raised the issue of service connection for 
bilateral hearing loss, and that claim was also denied and 
appealed.  The claimant and his spouse appeared and offered 
testimony in support of his claims at a June 1999 hearing 
before an RO Hearing Officer, and at a hearing held in June 
2003 before the undersigned traveling Veterans Law Judge of 
the Board of Veterans' Appeals.

This claim was previously before the Board in September 2001, 
and all issues were remanded to the RO for further 
development of the evidence, to include obtaining VA podiatry 
and audiology examinations by physicians who have reviewed 
the claimant's medical records, together with medical 
opinions as to the cause, extent and etiology of any hearing 
loss, tinnitus, or bilateral foot disorder found present.  In 
addition, the RO was to notify the claimant and his 
representative of the notice and duty-to-assist requirements 
of the Veterans Claims Assistance Act of 2000.

Following the completion of the actions requested in the 
Board's Remand order, a rating decision of July 2002 RO 
granted service connection for bilateral defective hearing 
and for tinnitus.  Those actions constituted a complete grant 
of the benefits sought on appeal with respect to those 
issues, and no component of that decision has been appealed.  
Accordingly, the Board will limit its consideration and 
recitation of the evidence herein to the single remaining 
issue in appeal.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
October 25, 2001, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Supplemental Statement of the Case on July 9, 2002, which 
informed them of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining to service connection, the 
decision reached, and the reasons and bases for that 
decision.  That Supplemental Statement of the Case also 
notified the claimant and his representative of VA's duty to 
assist them by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the claimant 
identified and provided record release authorizations 
permitting VA to obtain those records.  Further, that 
Supplemental Statement of the Case informed the claimant and 
his representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The claimant's service medical records are not 
available and the National Personnel Records Center (NPRC) 
has reported that all such records would have been stored in 
the area that sustained the greatest damage in a 1973 fire at 
that facility.  The RO has made repeated efforts to obtain 
those service medical records, without success, and the 
claimant was notified of that fact by RO letters of October 
29, 1997, and February 11, 1998, so that he could 
independently seek to obtain that those records.  The RO has 
obtained all private or VA medical evidence identified by the 
claimant.  The claimant has been afforded a VA podiatry 
examination in January 2002, with medical opinion.  The 
claimant and his spouse appeared and offered testimony in 
support of his claim at a personal hearing in June 1999 
before an RO Hearing Officer, and at a June 2003 before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  Neither the appellant nor his 
representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant and his representative were 
fully notified and aware of the type of evidence required to 
substantiate the claim.  In view of the extensive factual 
development in the case, as demonstrated by the Board's 
September 2001 remand and the record on appeal, the Board 
finds that there is no reasonable possibility that further 
assistance would aid in substantiating this appeal.  For 
those reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 2000).


FINDINGS OF FACT

1.  The only foot disabilities the veteran currently has are 
bilateral plantar fascitis and calcaneal spurs.

2.  The veteran's bilateral plantar fascitis and calcaneal 
spurs began many years after service and are not the result 
of a disease or injury he had in service.


CONCLUSION OF LAW

The veteran's bilateral foot disabilities were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
51003A (West 2000); 38 C.F.R. §§ 3.102, 3.303(a), 
3.303(b)(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served honorably on peacetime active 
duty in the United States Army from November 1956 to November 
1958.  His DD Form 214 shows that the veteran served as a 
Crewman with the 12th Platoon (Automatic Weapons) (SP), 59th 
Artillery, Fort Sill, Oklahoma.  

The veteran's service medical records are not available, and 
the record shows that the RO has repeatedly attempted to 
obtain those records, without success, and has notified the 
claimant of the absence of his service medical records by RO 
letters of October 29, 1997, and February 11, 1998, so that 
he could independently attempt to secure the missing records.  
The only service record still extant is a Report of Physical 
and Mental Status on Release from Active Service (DA Form 
1811), completed at the time of service separation in 
November 1958, and submitted by the claimant in support of 
his original application.  

As the service medical records are absent, including the 
service entrance examination, the veteran must be presumed to 
have been without defects at service entry.  

Where service medical records are absent, the Court has held 
that the Board has a heightened duty to provide reasons and 
bases for its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The claimant's original application for VA disability 
compensation and pension benefits (VA Form 21-526), was 
received October 30, 1997, nearly 39 years after final 
service separation.  That application sought service 
connection for fallen arches, bilaterally.  The veteran 
reported treatment for fallen arches in both feet at Fort 
Sill from September to November 1958, but reported no 
postservice treatment for such condition.   

With his original application for VA disability compensation 
and pension benefits,  the claimant submitted a service 
department document identified as a Report of Physical and 
Mental Status on Release from Active Service (DA Form 1811) 
completed at the time of service separation in November 1998.  
That document shows that his physical condition on November 
5, 1958, just prior to service discharge, was such that he 
was physically qualified for separation and reenlistment 
without reexamination within 90 days.  His physical profile 
on the date of separation showed that all segments were 
indicated as 1, the highest possible mark.  There was no 
limitations or restrictions indicated at item "L", which 
describes limitations or restrictions of the lower 
extremities, including the feet.  

Lay statements from associates of the claimant, dated in 
February 1998, asserted that he was "just fine" before 
going into service, but had foot problems when he returned.  
Some of those statements stated that the claimant could not 
walk upon his return because of a problem they described as 
"fallen arches."  Other lay statements from associates of 
the claimant, dated in February 1998, did not indicate that 
they knew the claimant prior to service entry, but asserted 
hat he had trouble with his feet upon his return.  One such 
statement asserted that the claimant was treated for "foot 
problems" by Dr. S.I.J. in the Cardell Doctor's Clinic in 
1958, where she was that physician's nurse.  No treatment 
records were provided.  

A January 1998 RO request for morning reports of the claimant 
from the 59th Artillery, 12th Platoon, Fort Sill, received a 
response from the National Personnel Records Center, dated 
March 30, 1998, showing that a search of morning reports from 
the 12th Platoon, 59th Artillery, Fort Sill, from August to 
November 1958, showed no remarks regarding medical absences 
of the claimant.  The claimant was informed of that letter, 
and asked to provide specific dates he incurred fallen 
arches.   

A rating decision of March 1998 denied service connection for 
fallen arches.  The claimant was notified of that action and 
of his right to appeal by RO letter of March 20, 1998.

In a Statement in Support of Claim (VA Form 21-4138) from the 
veteran, received in April 1998, he asserted that he was 
treated for his feet at Fort Sill upon his return from Korea; 
that on September 12, [1958], he was told by a doctor that he 
had fallen arches; that such had occurred as a result of his 
changing from boots in Korea to low quarter shoes when he 
returned to the States, and that the physician categorized 
him as "fit for duty."  He was given wintergreen and APC's.  
He related that he returned 3 different times and was given 
the same things, while the fourth time he was given arch 
supports, and was ultimately prescribed a brace from the heel 
to the hollow part of his feet, but continued to be on full 
duty.  In October 1958, he was placed on the guard duty 
roster and went to the chaplain, who called his physician and 
obtained a slip so that he would not have to walk guard duty.  
He further related his feet have hurt him from September 1958 
to the present.  

The claimant filed his Notice of Disagreement in April 1998, 
addressing the issue of service connection for "fallen 
arches."  He was provide a Statement of the Case addressing 
that issue on June 9 1998.  He subsequently appointed a 
veteran's service organization as his representative.

In a letter received in June 1968, the claimant asked that 
the RO obtain morning reports from the 12th Platoon, 59th 
Artillery, at Fort Sill, and requested the status of his 
claims.  

In August 1998, the claimant submitted additional lay 
statements from  acquaintances, including duplicate copies of 
lay statements already received and reviewed.  Each of the 
additional lay statements asserted that the correspondent 
knew the claimant before active service, and that he returned 
from service with fallen arches.

In a letter received in November 1998, the claimant asserted 
that he met with a VA representative in Clinton, Oklahoma, 
and gave him a statement from a home-town doctor about his 
feet, and wondered if his case has been reopened or what was 
going on.  

A July 1998 letter from a private orthopedist stated that the 
claimant has a "longstanding history of bilateral flexible 
flat feet", and had been experiencing increasing pain after 
standing 8 to 10 hours a day, which his job required.  The 
claimant denied any previous injury, and had no history of 
diabetes mellitus.  Examination revealed bilateral, flexible 
flat feet and tenderness to the medial longitudinal arch 
supports and transverse metatarsal pad.  The examiner stated 
that, in his opinion, the claimant needed bilateral medial 
longitudinal arch supports and a transverse metatarsal pad.  

A Supplemental Statement of the Case was provided the 
claimant and his representative on January 20, 1999.  In his 
Substantive Appeal (VA Form 9), the claimant requested a 
hearing before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  In a March 1999 letter from the Ro, the 
claimant was informed that he would be placed upon the 
schedule for a hearing before a traveling Veterans Law Judge 
of the Board of Veterans' Appeals.  In April 1999, the 
claimant submitted a document in which he stated that he no 
longer wanted a hearing, and asked that his case be forwarded 
to the Board.  In that same document, he indicated that he 
wanted a hearing at the RO, and wanted that testimony to be 
taken into consideration by the Board 

At a personal hearing held in June 1999 before an RO Hearing 
Officer, the claimant testified that after he left Korea and 
came home on leave, he was wearing low quarters instead of 
boots; that his feet began to hurt so that he could hardly 
walk; that he went on sick call at Fort Sill and was given 
wintergreen and APC's; and that on the fourth visit, he was 
given arch supports and a prescription for an insert for his 
low quarters.  He related that while he was home before or 
after his discharge from active duty, he saw Dr. S.I.J., who 
told him that everything that could be done was being done 
with those arch supports; that there was nothing further he 
could do; and that it was due to wearing boots for 16 months 
and the quick change from boots to low quarters.  The 
claimant indicated that Dr. S.I.J. was dead and his records 
destroyed.  He further testified that after service, he 
worked as a painter; that when his arch supports wore out, he 
bought cowboy boots because of their high arch, but has 
discontinued wearing them, but has not bought any specific 
kind of orthopedic shoes.  A transcript of the testimony is 
of record. 

A rating decision of June 1999 confirmed and continued the 
denial of his claim for service connection for fallen arches.  
The claimant and his representative were notified of that 
action by Supplemental Statement of the Case provided them on 
June 22, 1999.  In a July 1999 letter to the RO, the claimant 
stated that his feet have been hurting ever since his arches 
fell in the Army.

In an August 2001 letter from B.S., a licensed practical 
nurse formerly employed by Dr. S.I.J., she related that the 
doctor took X-rays of the claimant's feet; that he stated 
that it was the lack of support that caused the fallen arches 
in both feet; that a brace was put in both shoes in the area 
of the arches, as well as the arch supports given the 
claimant by the military; and that the cited X-rays were 
destroyed when Dr. S.I.J. left.  She asserted that she was 
the nurse and X-ray technician at that time. 

This claim was previously before the Board in September 2001, 
and the issue of service connection for fallen arches was 
remanded to the RO for further development of the evidence, 
to include obtaining a VA podiatry examination by a physician 
who had reviewed the claimant's medical records, together 
with a medical opinions as to the cause, extent and etiology 
of any bilateral foot disorder found present, and whether 
such was related to his active service.  

A report of VA podiatry examination, conducted in January 
2002, noted that the examiner had reviewed the veteran's 
claims folder, and cited a history offered by the claimant in 
which he alleged that his feet started to hurt after 
returning from Korea, where he constantly wore boots, and 
began wearing low cut shoes.  He indicated that he was 
treated with arch supports, aspirin, and wintergreen topical 
rub, with limited relief.  He related that he was currently 
employed as a maintenance worker at Western Technology; that 
his job requires a lot of standing and walking; and that he 
experiences swelling in his feet, but is not currently taking 
any medication or wearing any arch supports.  He further 
related that he experienced flare-ups of pain if he stands 
over 35-45 minutes or walks for more than an hour, and 
associated the swelling with the flare-ups.  He further 
complained that he has increased pain when he does a lot of 
walking and standing, and that he sometimes has to sit in the 
tub because he is unable to stand under the shower due to 
foot pain.  

Physical examination revealed that the claimant had a normal 
gait; that his feet were negative for deformity or point 
tenderness; that no redness or swelling was found; and that 
the neurovascular system of the feet was within normal 
limits.  Sharp and dull discrimination and vibratory 
sensation were intact.  The Achilles' tendons were 2+, 
bilaterally, and weight-bearing alignment of the Achilles' 
tendon and feet was within normal limits.  The arches of his 
feet were negative for pes planus or pes cavus development, 
bilaterally.  There was no hallux valgus deviation of the 
feet, and the feet were negative for hammertoes, clawfoot 
deformity, or bunion development.  The diagnoses were normal 
foot arches, bilaterally; chronic plantar fasciitis of foot, 
bilaterally, pain causes moderate to severe functional 
impairment; and bilateral moderate size plantar calcaneal 
spurs, pain causes moderate to severe functional impairment.  
The examining podiatrist further stated that after review, 
the veteran's service medical records are not in his claims 
file, and that he would thus be unable to determine if his 
foot condition was service-related.  

Another VA examination, conducted at the same time, cited the 
claimant's statement that after service, he worked as a 
painter from 1958 until 1990, and that from 1991 to the 
present, he had worked at other employment as a custodian and 
general maintenance person doing painting, carpentry and 
general maintenance.  

The claimant and his representative were provided a 
Supplemental Statement of the Case on July 19, 2002.  

In an August 2002 letter to his Congressman, the claimant 
related that he served in the Army; that when he came home 
from Korea in 1958, he was stationed at Fort Sill; that he 
could not walk and went on sick call everyday; that his 
arches had fallen in both feet; that he was given wintergreen 
liniment, aspirin, and arch supports; that he was discharged 
that way and every day for the past 44 years his feet have 
hurt and continue to hurt.  

The claimant and his spouse appeared and offered testimony in 
support of his claim at a hearing heldin June 2003 before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  That testimony essentially reiterated the 
testimony offered by the claimant and his spouse at his prior 
hearing held before an RO Hearing Officer in June 1999.  A 
transcript of the testimony is of record


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2002).

As the service medical records are absent, including the 
claimant's service entrance examination, the veteran must be 
presumed to have been without defects at service entry.  The 
Federal Circuit Court has held that by conducting both 
induction and separation physical examinations, the 
government is in the best position to have reliable medical 
evidence, and if it does not, it cannot penalize the veteran, 
in favor of whom all doubts are to be resolved.  See Jensen 
v. Brown, 19 F.3d.1413 (Fed. Cir. 1994).  The Court further 
stated that the general rule is that where evidence to prove 
a fact is peculiarly within the knowledge and competence of 
one of the parties, fairness requires that party to bear the 
burden of coming forward.  See Campion v. United States, 365 
U.S. 85, 96, 81 S. Ct. 421, 427, 5 L.Ed. 2nd. 428 (1961), 
cited in Jensen v. Brown, 19 F.3d.1413 (Fed. Cir. 1994).  
Thus, the presumption of soundness at service entry must be 
accorded the claimant.  

The Court has held that where service medical records are 
absent, the Board had a heightened duty to provide reasons 
and bases for its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

A veteran's statement as to what he was told by his surgeon 
is not competent and, therefore, cannot be probative.  See 
Warren v. Brown,  6 Vet. App. 4 (1993).  For that reason, the 
claimant's assertions about what he was told by his service 
physician and by Dr. S.I.J. are neither competent nor 
probative.  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
available service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  In this case, the 
record includes a DD Form 214 and a DA Form 1811, which the 
claimant submitted with his application, evidently with the 
intention that such be weighed in connection with his claim.  
As noted, the claimant's DA Form 1811 shows that his physical 
condition on November 5, 1958, just prior to service 
discharge, was such that he was physically qualified for 
separation and reenlistment without reexamination within 90 
days.  His physical profile on the date of separation showed 
that all segments were indicated as 1, the highest possible 
mark.  There was no limitations or restrictions indicated at 
item "L", which describes limitations or restrictions of 
the lower extremities, including the feet.  

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that lay persons, such as the claimant and 
his family and associates, are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Ramey v. Brown, 9 
Vet. App. 40 (1996);  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Holland v. Brown, 6 Vet. App. 443 (1994);  Grottveit 
v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  If such evidence is not 
competent, it cannot be probative.  As causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  A claimant's statements as to 
nexus are entitled to no probative weight.  Layno v. Brown, 6 
Vet. App. 465 (1994).  The Court has held, however, that a 
veteran's statements are competent as to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 
Vet. App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  This is critically important in 
a claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against 
the claim.  And it is not error for the Board to favor one 
competent medical expert over another when the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

The current medical evidence establishes that the veteran 
does not have flat feet or fallen arches.  According to the 
report of the recent VA podiatry examination,the claimant's 
feet are negative for deformity and his arches are negative 
for pes planus (flat foot).  AS the examining physician 
reviewed the claims folder and was aware the veteran was 
seeking sservice connection for flat feet, it is highly 
unlikely that the physician overlooked any evidence of flat 
feet or fallen arches.  As noted above, service connection 
generally requires medical evidence of a current disability.  
In the absence of any demonstration or diagnosis of fallen 
arches or pes planus on the most recent VA podiatry 
examination, and the affirmative finding that such are not 
currently present in the claimant, service connection for 
bilateral fallen arches is not warranted.

However, the recent examination report demonstrates that the 
veteran currently has bilateral plantar fascitis and 
calcaneal spurs.  Accordingly, it is necessary to consider 
whether the grant of service connection is warranted for a 
foot disability based on the presence of plantar fascitis and 
calcaneal spurs.

When all the evidence is taken into account, it establishes 
that the veteran's current disabilities began many years 
after service.  There are no medical reports demonstrating 
the presence of plantar fascitis in service or in the years 
immediately following service.  The veteran's first claim for 
service connection for a foot disability, claimed as fallen 
arches, was received at the RO in September 1997, nearly 39 
years after final service separation, at which time the 
claimant reported no postservice treatment for that 
condition.  There is no competent medical evidence relates 
the claimant's chronic plantar fasciitis of the feet, 
bilaterally, and bilateral moderate size plantar calcaneal 
spurs, to the claimant's period of active service, and there 
is no assertion that such was shown on any postservice X-ray.  

The Board places very little weight on the veteran's 
statements regarding what he was allegedly told about the 
fact, or the cause, of his "fallen arches" by service 
physicians or by Dr. S.I.J., as neither pes planus nor fallen 
arches were clinically or radiologically demonstrated on the 
most recent VA podiatry examination.  In addition, the July 
1998 report from a private orthopedist does not indicate that 
he reviewed the claimant's medical record, but merely stated 
that the claimant has a "longstanding history of bilateral 
flexible flat feet".  

Further, that physician appears to place an unwarranted 
reliance upon the claimant's recounted history and personal 
opinions as to whether he has a foot disability and the 
nature of that disability.  The complete absence of any 
evidence of pes planus on the VA podiatry examination in 
January 2000, conducted approximately 18 months later, 
militates against placing any significant weight upon the 
July 1998 opinion.  There is no indication that the private 
orthopedist had ever seen the claimant before that date, or 
had ever treated him, or that he reviewed the veteran's 
claims folder or other medical records of the claimant, and 
the Board notes the claimant's sworn testimony at his 
personal hearing that he was not being treated for his foot 
condition.  Similarly, there is no indication in the record 
that the cited physician has any particular expertise in the 
area of podiatry.  To that point, the reporting orthopedist 
failed to note the chronic plantar fasciitis of feet, 
bilaterally, and bilateral moderate size plantar calcaneal 
spurs shown on VA podiatric examination approximately 18 
months later.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant 
appeal, the medical evidence, taken in its entirety, fails to 
demonstrate that the claimant has fallen arches, and he does 
not meet the minimum requirements for an allowance of service 
connection for such disability in the absence of such 
diagnosis.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless the 
claimed disability currently exists]. 

The record is devoid of evidence showing that the claimant 
had any foot disability while in active service.  Although 
that fact clearly may be explained by the absence of his 
service medical records, the Board has noted the Report of 
Physical and Mental Status on Release from Active Service (DA 
Form 1811), submitted by the claimant with his original 
benefit application.  That document shows that his physical 
condition on November 5, 1958, just prior to service 
discharge on November 7, 1958, was such that he was 
physically qualified for separation and reenlistment without 
reexamination within 90 days.  His physical profile on the 
date of separation showed that all segments were indicated as 
1, the highest possible mark, including under "L", which 
describes limitations or restrictions of the lower 
extremities, including the feet.  In addition, the claimant 
has asserted that he was not taken off full duty during this 
period, but was assigned to guard duty, and went to the 
chaplain to avoid that assignment.  

The Board further notes that the claimant's original 
application for VA disabilty benefits (VA Form 21-526), was 
received in October 30, 1997, nearly 39 years after final 
service separation.  That application sought service 
connection for fallen arches.  While the claimant reported 
treatment for fallen arches in both feet at Fort Sill from 
September to November 1958, the NPRC reported that it 
"searched the morning reports from the 12th Platoon, 59th 
Artillery, Fort Sill, from August to November 1958," and 
found no medical entry regarding the claimant.  

As for the numerous lay statements submitted by the 
claimant's wife, family members and associates in February 
1998 and in August 1998, the majority of assert that the 
claimant had "fallen arches," a disorder he does not 
currently have. Further, these statements reflect 
recollections of events that occurred approximately 40 years 
ago.  Such recollections are of questionable reliability, 
especially when, as in this case, the recollections are not 
consistent with what can be discerned from the written 
medical evidence.  


ORDER

Service connection for bilateral foot disability is denied.



_____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

